UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 7, 2014 Commission File #: 000-55130 DOMAIN MEDIA CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) Not applicable (IRS Employer Identification Number) 3100 West Ray Rd., Suite 201 Chandler, Arizona 85226 (Address of principal US executive offices) Tel: (480) 659-4907 (Registrants telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: .
